USCA4 Appeal: 22-6456      Doc: 8        Filed: 09/13/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6456


        UNITED STATES OF AMERICA,

                            Plaintiff - Appellee,

                     v.

        ROBERT BRUCE GILLINS, a/k/a Gary Waring, a/k/a Christopher Washington,
        a/k/a Kelly,

                            Defendant - Appellant.



        Appeal from the United States District Court for the Eastern District of Virginia, at
        Norfolk. Rebecca Beach Smith, Senior District Judge. (2:94-cr-00163-RBS-1)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Robert Bruce Gillins, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6456         Doc: 8       Filed: 09/13/2022      Pg: 2 of 2




        PER CURIAM:

               Robert Bruce Gillins appeals the district court’s order denying his motion for a

        sentence reduction pursuant to § 404(b) of the First Step Act of 2018, Pub. L. No. 115-391,

        132 Stat. 5194, 5222 (“First Step Act”). The district court found him ineligible for relief

        because his continuing criminal enterprise conviction was not a covered offense, as defined

        in First Step Act § 404(a). On appeal, Gillins challenges the district court’s finding.

        Because his claim is foreclosed by our decision in United States v. Thomas, 32 F.4th 420,

        426-30 (4th Cir. 2022) (holding that a continuing criminal enterprise conviction, in

        violation of 21 U.S.C. § 848(a), (c), is not a covered offense), we affirm the district court’s

        order. We dispense with oral argument because the facts and legal contentions are

        adequately presented in the materials before this court and argument would not aid the

        decisional process.

                                                                                         AFFIRMED




                                                      2